Exhibit 10.6

 

Form of Award – RSU

(Time-based Vesting)

 

LIFEPOINT HEALTH, INC.

2013 LONG-TERM INCENTIVE PLAN

Restricted stock unit AGREEMENT

FOR

[Insert name of Recipient]

1.    Award of Restricted Stock Units.  LifePoint Health, Inc. (the “Company”)
hereby grants, as of _________________ (the “Date of Grant”), to
__________________ (the “Recipient”), the right to receive, at the times
specified in Section 4 hereof,               shares of the Company’s common
stock, par value $0.01 per share (collectively the “RSUs”).  The RSUs shall be
subject to the terms, provisions and restrictions set forth in this Agreement
and the LifePoint Health, Inc. 2013 Long-Term Incentive Plan (the “Plan”), which
is incorporated herein for all purposes.  The grant of this Award and the
issuance of any Shares (or any other securities of the Company pursuant thereto)
is subject to all of the terms and conditions herein and in the Plan.  Unless
otherwise provided herein, terms used herein that are defined in the Plan and
not defined herein shall have the meanings attributable thereto in the Plan.

2.    Vesting of RSUs.

(a)    General Vesting.  The RSUs shall become vested in the following amounts,
at the following times and upon the following conditions, provided that the
Continuous Service of the Recipient continues through and on the Vesting Dates
identified below:

﻿

 

 

 

 

Number of Shares

Subject to the RSUs

Vesting Date

 

﻿

 

 

 

﻿

[1/4

First anniversary of the Date of Grant]

 

﻿

[1/4

Second anniversary of the Date of Grant]

 

﻿

[1/4

Third anniversary of the Date of Grant]

 

﻿

[1/4

Fourth anniversary of the Date of Grant]

 

﻿

There shall be no proportionate or partial vesting of Shares subject to the RSUs
in or during the months, days or periods prior to each Vesting Date, and except
as otherwise provided in Section 2 hereof, all vesting of Shares subject to the
RSUs shall occur only on each Vesting Date.

(b)    Death.  In the event that the Recipient’s Continuous Service terminates
by reason of the Recipient’s death, the RSUs subject to this Agreement shall be
immediately vested as of the date of such death.

(c)    Disability.  In the event that the Recipient suffers a Disability prior
to the termination of the Recipient’s Continuous Service, the RSUs subject to
this Agreement shall be immediately vested as of the date of such Disability.

(d)    409A Change in Control.  The RSUs subject to this Agreement shall be
immediately vested as of the date during the Recipient’s Continuous Service
there is a 409A





--------------------------------------------------------------------------------

 



Change in Control, unless either (i) the Company is the surviving entity in the
409A Change in Control and the RSU Award continues to be outstanding after the
409A Change in Control on substantially the same terms and conditions as were
applicable immediately prior to the 409A Change in Control, or (ii) the
successor company or its parent company assumes or substitutes for the RSU
Award, as determined in accordance with Section 10(c)(ii) of the Plan.

(e)    Termination following a 409A Change in Control.  In the event of a 409A
Change in Control in which the RSU Awards do not vest pursuant to Section 2(d)
hereof, and the Recipient’s Continuous Service is terminated within 24 months
following such 409A Change in Control either (i) without Cause by the Company or
any Related Entity or by a successor company that assumes or substitutes for the
RSU Award according to Section 10(c)(ii) of the Plan, or (ii) for Good Reason by
the Recipient, the RSUs subject to this Agreement shall be immediately vested as
of the date of such termination of Continuous Service. 

(f)    Retirement.  If the Recipient terminates his or her Continuous Service
(for reasons other than the reasons described in Sections 2(b), 2(c), and 2(e)
hereof) after attaining age 62 and completing at least five (5) years of
Continuous Service (a “Retirement Termination”), the RSUs subject to this
Agreement will continue to vest pursuant to the schedule set forth in subsection
(a) above; provided, however, that, during the period (the “Restricted Period”)
beginning on the date the Recipient has a Retirement Termination (the
“Retirement Date”) and continuing until the date the RSUs are fully vested
pursuant to the schedule set forth in subsection (a) above, the Recipient agrees
that he or she will not, in any capacity (including, but not limited to, as an
owner, member, partner, shareholder, consultant, advisor, financier, agent,
employee, officer, director, manager or otherwise), whether directly or
indirectly, engage in a Competitive Activity (as such term is hereinafter
defined) or violate the non-solicitation restrictions set forth in Section
7(a).  If the Recipient fails to comply with this provision, the Recipient will
forfeit any unvested RSUs as of the date the Recipient violates this provision. 

(g)    Definitions.  For purposes of this Agreement, the following terms shall
have the meanings indicated:

(i)    “409A Change in Control” means an event which constitutes a “change in
the ownership” of the Company, a “change in effective control” of the Company,
or a “change in the ownership of a substantial portion of the assets” of the
Company, each as defined under Treasury Regulations Section 1.409A-3(i)(5).

(ii)    “Competitive Activity” means, without the express written consent of the
Company, the development, operation, management or other business activity with
respect to (A) any entity that derives more than fifty percent (50%) of its
revenues from acute healthcare services in a non-urban setting; (B) any entity
that provides any healthcare service offered by any hospital operated by the
Company or any of its subsidiaries or affiliates anywhere within the United
States; (C) any entity that provides surgical, diagnostic or imaging services
within a twenty-five (25) mile radius of any location where the Company or any
of its subsidiaries or affiliates, currently owns, leases, manages or otherwise
maintains an operating facility and of any operating facilities identified as
potential acquisition targets in the Company’s strategic plan at the time the





2

--------------------------------------------------------------------------------

 



Recipient’s Continuous Service is terminated; or (D) any entity that derives
more than fifty percent (50%) of its revenues from physician recruitment
services and that may, as a part of its operation, be engaged in the recruitment
of physicians from facilities owned or operated by the Company or any of its
subsidiaries or affiliates (excluding recruitment activities that are conducted
by means of general solicitation, such as by way of newspapers or the Internet,
and that are not targeted to recruit physicians from a facility that is owned or
operated by the Company or any of its subsidiaries or affiliates).

(iii)    “Disability” means, solely for purposes of this Agreement and
notwithstanding any provision in the Plan to the contrary, the Recipient is
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (ii) by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company or its affiliates; or
(iii) determined to be totally disabled by the Social Security Administration.

(iv)    “Non-Vested RSUs” means any portion of the RSUs subject to this
Agreement that have not become vested pursuant to this Section 2.

(v)    “Separation from Service” means the voluntary or involuntary separation
from service with the Service Recipient, determined in a manner consistent with
Section 409A of the Code and the Treasury Regulations thereunder.

(vi)    “Service Recipient” means the person or entity for whom the services
resulting in the grant of the RSUs were performed, and with respect to whom the
legally binding right to the Award arises, and all persons with whom such person
would be considered a single employer under Section 414(b) of the Code
(employees of a controlled group of corporations), and all persons with whom
such person would be considered a single employer under Section 414(c) of the
Code (employees of partnerships, proprietorships, or other entities under common
control).

(vii)    “Specified Employee” means any Recipient who, at the time of his or her
Separation from Service, is a “key employee”, within the meaning of Section
416(i) of the Code, of any Service Recipient the shares of which are publicly
traded on an established securities market or otherwise, determined in
accordance with Section 409A of the Code.

(viii)    “Vested RSUs” means any portion of the RSUs subject to this Agreement
that are and have become vested pursuant to this Section 2.

3.    Forfeiture of Non-Vested RSUs.  If the Recipient’s Continuous Service is
terminated for any reason, any RSUs that are not Vested RSUs, and that do not
become Vested RSUs pursuant to Section 2 hereof as a result of such termination
or as a result of a Retirement Termination, shall be forfeited immediately upon
such termination of Continuous Service or at such other time as provided in
Section 2(f), without any payment to the Recipient.  The Committee shall have
the





3

--------------------------------------------------------------------------------

 



power and authority to enforce on behalf of the Company any rights of the
Company under this Agreement in the event of the Recipient’s forfeiture of
Non-Vested RSUs pursuant to this Section 3. 

4.    Settlement of the RSUs. 

(a)    Delivery of Shares. 

(i)    The Company shall deliver to the Recipient or in the event of the
Recipient’s death, to the beneficiary or beneficiaries designated by the
Recipient, or if the Recipient has not so designated any beneficiary(ies), or no
designated beneficiary survives the Recipient, to the personal representative of
the Recipient’s estate, Shares corresponding to the Vested RSUs on, or as soon
as administratively practicable after, the earliest of (A) each Vesting Date, to
the extent then vested; (B) the Recipient’s death; (C) the Recipient’s
Disability; (D) a 409A Change in Control, to the extent then vested; or (E) the
Recipient’s Separation from Service within 24 months after a 409A Change in
Control, to the extent then vested.  Notwithstanding the foregoing, in the event
of a 409A Change in Control on or after the date the Recipient is first eligible
for a Retirement Termination pursuant to Section 2(f), any Shares corresponding
to RSUs that would vest and be delivered on future Vesting Dates shall be
delivered to the Recipient on such 409A Change in Control, regardless of whether
such RSUs become vested pursuant to Section 2(d).

(ii)    Notwithstanding the foregoing, in the event there is a 409A Change in
Control on or before the date on which the Company would otherwise deliver
Shares pursuant to this Section 4(a), the Company may, in lieu of delivering
Shares, deliver the consideration (whether stock, cash or other securities or
property) received in the 409A Change in Control transaction by holders of
Shares, or such other consideration as determined by the Committee in its sole
discretion, equal to the Fair Market Value of the per Share consideration
received by holders of Shares in the applicable transaction, multiplied by the
number of RSUs subject to this Agreement that were vested and deliverable
pursuant to this Section 4(a).  The determination of such substantial equality
of Fair Market Value of consideration shall be made by the Committee in its sole
discretion and its determination shall be conclusive and binding. 

(b)    Distribution to Specified Employees.  Notwithstanding the foregoing, if
the Recipient is a Specified Employee, then no distributions otherwise required
to be made under this Agreement on account of the Recipient’s Separation from
Service shall be made before the date that is six (6) months after the date of
the Recipient’s Separation from Service or, if earlier, the date of the
Recipient’s death if such deferral is required to comply with Section 409A of
the Code.

5.    Rights with Respect to RSUs.

(a)    No Rights as Shareholder Until Delivery.  Except as otherwise provided in
this Section 5, the Recipient shall not have any rights, benefits or
entitlements with respect to the Shares corresponding to the RSUs unless and
until those Shares are delivered to the Recipient (and thus shall have no voting
rights, or rights to receive any dividend declared, before those Shares are so
delivered).  On or after delivery, the Recipient shall have, with respect to the
Shares delivered, all





4

--------------------------------------------------------------------------------

 



of the rights of a holder of Shares granted pursuant to the articles of
incorporation and other governing instruments of the Company, or as otherwise
available at law.

(b)    Adjustments to RSUs.  If at any time while this Agreement is in effect
and before any Shares have been delivered with respect to any RSUs, there shall
be any increase or decrease in the number of issued and outstanding Shares of
the Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
Shares, then the Shares subject to the RSUs then subject to this Agreement shall
be adjusted in the same manner as the outstanding Shares of the Company.  If any
such adjustment shall result in a fractional Share, such fraction shall be
disregarded.

(c)    No Restriction on Certain Transactions.  Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding RSUs awarded hereunder, shall not affect in any manner the
right, power or authority of the Company or any Related Entity to make,
authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s or any Related Entity’s
capital structure or its business; (ii) any merger, consolidation or similar
transaction by or of the Company or any Related Entity; (iii) any offer, issue
or sale by the Company or any Related Entity of any capital stock of the Company
or any Related Entity, including any equity or debt securities, or preferred or
preference stock that would rank prior to or on parity with the Shares
represented by the RSUs and/or that would include, have or possess other rights,
benefits and/or preferences superior to those that such Shares include, have or
possess, or any warrants, options or rights with respect to any of the
foregoing; (iv) the dissolution or liquidation of the Company or any Related
Entity; (v) any sale, transfer or assignment of all or any part of the stock,
assets or business of the Company or any Related Entity; or (vi) any other
corporate transaction, act or proceeding (whether of a similar character or
otherwise).

(d)    Dividend Equivalents.  During the term of this Agreement, the Recipient
shall have the right to receive distributions (the “Dividend Equivalents”) from
the Company equal to any dividends or other distributions that would have been
distributed to the Recipient if each of the Shares subject to the RSUs instead
was an issued and outstanding Share owned by the Recipient.  Dividend
Equivalents payable with respect to the RSUs subject to this Agreement shall be
subject to the following terms and conditions: (i) Dividend Equivalents payable
with respect to the RSUs subject to this Agreement shall be paid on the date the
RSUs to which such Dividend Equivalents relate are settled under Section 4
hereof, with such Dividend Equivalents to be accumulated, without interest, by
the Company (the “Accumulated Dividend Equivalents”), (ii) all Accumulated
Dividend Equivalents payable with respect to the RSUs subject to this Agreement
shall be paid in cash, reduced by any applicable withholding taxes, and (iii)
any Accumulated Dividend Equivalents with respect to the RSUs subject to this
Agreement shall be forfeited and all rights of the Recipient to such Accumulated
Dividend Equivalents shall terminate, without further obligation on the part of
the Company, unless the portion of the RSUs subject to this Agreement to which
such Accumulated Dividend Equivalents relate become Vested RSUs pursuant to
Section 2 hereof.  Each Dividend Equivalent shall be treated as a separate
payment for purposes of Section 409A of the Code.





5

--------------------------------------------------------------------------------

 



6.    Transferability.  The RSUs are not transferable unless and until the
Shares have been delivered to the Recipient in settlement of the RSUs in
accordance with this Agreement, otherwise than by will or under the applicable
laws of descent and distribution. The terms of this Agreement shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Recipient.  Except as otherwise permitted pursuant to the first sentence of this
Section, any attempt to effect a Transfer of any RSUs prior to the date on which
the Shares have been delivered to the Recipient in settlement of the RSUs shall
be void ab initio.  For purposes of this Agreement, “Transfer” shall mean any
sale, transfer, encumbrance, gift, donation, assignment, pledge, hypothecation,
or other disposition, whether similar or dissimilar to those previously
enumerated, whether voluntary or involuntary, and including, but not limited to,
any disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

7.    Restrictive Covenants; Breach.    

(a)    Non-Solicitation.  As partial consideration for the grant of this Award,
Recipient agrees that, during the period beginning on the Date of Grant and
ending on the two-year anniversary of  either the last Vesting Date or the date
the RSUs are forfeited pursuant to Section 3, as applicable, he or she will not,
in any capacity (including, but not limited to, as an owner, member, partner,
shareholder, consultant, advisor, financier, agent, employee, officer, director,
manager or otherwise), whether directly, indirectly or through affiliates, for
the Recipient’s own account or for the benefit of any other person or entity,
without the express written consent of the Company, engage in the solicitation,
diversion, or hiring, or attempted solicitation, diversion, or hiring of any
employees or consultants of the Company or any of its subsidiaries or affiliates
to leave or to work for the Recipient or any person or entity with which the
Recipient is affiliated, or the interference with the relationship between the
Company or any of its subsidiaries or affiliates with any of its employees or
consultants.

(b)    Breach.  Recipient agrees that any breach of the covenants and agreements
contained in this Agreement will result in irreparable injury to the Company
(including its subsidiaries and affiliates) for which money damages would not
adequately compensate the injured party and, therefore, in the event of any such
breach, the Company shall be entitled (in addition to any other rights and
remedies which it may have at law or in equity) to seek to have an injunction
issued by any competent court of equity enjoining and restraining Recipient and
any other person or entity involved therein from continuing such breach. The
parties hereto intend that the covenants contained in this Agreement be
severable as to time, area, and restricted activity so that if any section,
sentence or phrase be deemed too broad in scope as to time, area or restricted
activity, then the section, sentence, phrase, period of time, geographical area
or restricted activity shall be reduced to such scope as is reasonable and
enforceable, and the covenant shall be construed as if it were originally drawn
in such reduced form, to the end that restraints hereby may be enforced by
injunction.  Recipient further agrees that if he or she intends to engage in an
enterprise that could result in a breach of the restrictive covenants contained
in this Agreement, he or she will notify the Company in writing of such intent
prior to engaging in the enterprise.





6

--------------------------------------------------------------------------------

 



8.    Tax Matters.

(a)    Withholding.  Any tax withholding obligation of the Company arising in
connection with this Award, and/or the lapse of restrictions with respect
hereto, shall, to the extent permitted by law, be satisfied by the retention of
Shares issuable pursuant to this Award that have a then-current Fair Market
Value equal to the amount of any federal, state or local taxes of any kind
required by law to be withheld with respect to such Shares.  If the retention of
Shares described in the foregoing sentence is not permitted by law, as a
condition to the Company’s obligations with respect to the RSUs (including,
without limitation, any obligation to deliver any Shares) hereunder, the
Recipient shall make arrangements satisfactory to the Company to pay to the
Company any federal, state or local taxes of any kind required to be withheld
with respect to the vesting or delivery of Shares corresponding to such RSUs. 

(b)    Recipient’s Responsibilities for Tax Consequences.  The tax consequences
to the Recipient (including without limitation federal, state, local and foreign
income tax consequences) with respect to the RSUs (including without limitation
the grant, vesting and/or delivery thereof) are the sole responsibility of the
Recipient.  The Recipient shall consult with his or her own personal
accountant(s) and/or tax advisor(s) regarding these matters and the Recipient’s
filing, withholding and payment (or tax liability) obligations. 

9.    Amendment, Modification & Assignment.   This Agreement may only be
modified or amended in a writing signed by the parties hereto.  No promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, with
respect to the subject matter hereof, have been made by either party which are
not set forth expressly in this Agreement.  This Agreement (and Recipient’s
rights hereunder) may not be assigned, and the obligations of Recipient
hereunder may not be delegated, in whole or in part.  The rights and obligations
created hereunder shall be binding on the Recipient and his heirs and legal
representatives and on the successors and assigns of the Company.

10.    Complete Agreement.  This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

11.    Miscellaneous.

(a)    No Right to (Continued) Employment or Service.  This Agreement and the
grant of RSUs hereunder shall not confer, or be construed to confer, upon the
Recipient any right to employment or service, or continued employment or
service, with the Company or any Related Entity.

(b)    No Limit on Other Compensation Arrangements.  Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans,





7

--------------------------------------------------------------------------------

 



agreements and arrangements may be either generally applicable or applicable
only in specific cases or to specific persons.

(c)    Severability.  If any term or provision of this Agreement is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of RSUs hereunder, such provision
shall be stricken as to such jurisdiction and the remainder of this Agreement
and the award hereunder shall remain in full force and effect).

(d)    No Trust or Fund Created.  Neither this Agreement nor the grant of RSUs
hereunder shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Related Entity and
the Recipient or any other person.  To the extent that the Recipient or any
other person acquires a right to receive payments from the Company or any
Related Entity pursuant to this Agreement, such right shall be no greater than
the right of any unsecured general creditor of the Company.

(e)    Law Governing.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).

(f)    Interpretation.  This award of RSUs is subject to all of the terms,
provisions and restrictions of this Agreement and the Plan.  All decisions or
interpretations of the Board or the Committee upon any questions arising under
this Agreement or the Plan are binding, conclusive and final. 

(g)    Headings.  Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference.  Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.

(h)    Notices.  Any notice under this Agreement shall be in writing and shall
be deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s General Counsel at 330 Seven Springs Way,
Brentwood, Tennessee 37207, or if the Company should move its principal office,
to such principal office, and, in the case of the Recipient, to the Recipient’s
last permanent address as shown on the Company’s records, subject to the right
of either party to designate some other address at any time hereafter in a
notice satisfying the requirements of this Section.

(i)    Compliance with Section 409A

(i)    General.    It is the intention of both the Company and the Recipient
that the benefits and rights to which the Recipient could be entitled pursuant
to this Agreement comply with Section 409A of the Code and the Treasury
Regulations and other guidance promulgated or





8

--------------------------------------------------------------------------------

 



issued thereunder (“Section 409A”), to the extent that the requirements of
Section 409A are applicable thereto, and the provisions of this Agreement shall
be construed in a manner consistent with that intention.  If the Recipient or
the Company believes, at any time, that any such benefit or right that is
subject to Section 409A does not so comply, it shall promptly advise the other
and shall negotiate reasonably and in good faith to amend the terms of such
benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on the Recipient and on the Company).

(ii)    No Representations as to Section 409A Compliance.  Notwithstanding the
foregoing, the Company does not make any representation to the Recipient that
the shares of RSUs and the Dividend Equivalents, if any, awarded pursuant to
this Agreement are exempt from, or satisfy, the requirements of Section 409A,
and the Company shall have no liability or other obligation to indemnify or hold
harmless the Recipient or any Beneficiary for any tax, additional tax, interest
or penalties that the Recipient or any Beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto is deemed to violate any of the
requirements of Section 409A.

(iii)    No Acceleration of Payments.  Neither the Company nor the Recipient,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

(iv)    Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Recipient is entitled under this Agreement shall
be treated as a separate payment.  In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

(j)    Non-Waiver of Breach.  The waiver by any party hereto of the other
party’s prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation. 

(k)    Clawback of Benefits.  The Committee shall have full authority to
implement any policies and procedures that it determines to be necessary or
appropriate to comply with applicable securities laws or other laws, including,
without limitation, Section 10D of the Exchange Act and any rules promulgated
thereunder, including without limitation, including in this Agreement, or
amending any this Agreement, without the consent of the Recipient, to include
language for the clawback (recapture) by the Company of any benefits under this
Agreement that the Committee deems necessary or appropriate to comply with that
statutory provision and those rules.

﻿



9

--------------------------------------------------------------------------------